313 F.3d 891
UNITED STATES of America, Plaintiff-Appellee,v.Wesley Joseph SLANINA, also known as Wesley J. Slanina, Defendant-Appellant.
No. 00-20926.
United States Court of Appeals, Fifth Circuit.
November 27, 2002.

Kathlyn Giannaula Snyder (argued), James Lee Turner, Asst. U.S. Attys., Houston, TX, for Plaintiff-Appellee.
Roland E. Dahlin, II, Fed. Pub. Def., Timothy William Crooks, Asst. Fed. Pub. Def., Renata Ann Gowie, Asst. U.S. Atty., Houston, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Southern District of Texas; Sam R. Cummings, Judge.

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, SMITH and BENAVIDES, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that appellant's motion for summary remand is GRANTED. We view the Supreme Court order of remand to this court as vacating the judgment of this court, not the judgment and conviction of the district court. We remand to the district court, as suggested by both parties, so that the district court may decide in the first instance the impact of Ashcroft v. Free Speech Coalition, 535 U.S. 234, 122 S.Ct. 1389, 152 L.Ed.2d 403 (2002), on the judgment of conviction and sentence.